
	
		I
		111th CONGRESS
		2d Session
		H. R. 4713
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2010
			Ms. Moore of
			 Wisconsin (for herself, Mr. Thompson of
			 Mississippi, and Mr.
			 Loebsack) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  first-time homebuyer credit in the case of joint returns of long-time residents
		  where only 1 spouse meets the ownership and use requirements.
	
	
		1.Allowance of first-time
			 homebuyer credit for married long-time residents where only 1 spouse meets the
			 ownership and use requirements
			(a)Special rule for
			 married spousesParagraph (6)
			 of section 36(c) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new sentence: In the case of a joint return where
			 only 1 spouse meets the ownership and use requirements of the preceding
			 sentence with respect to such same residence, such spouse shall be treated as a
			 first-time homebuyer for purposes of this section with respect to the purchase
			 of such subsequent residence..
			(b)Dollar
			 limitationSubparagraph (D) of section 36(b)(1) of such Code is
			 amended by inserting before the period at the end the following: ,
			 except that in the case of a joint returned described in the second sentence of
			 subsection (c)(6), subparagraphs (B) and (C) shall not apply and subparagraph
			 (A) shall be applied by substituting $3,250 for
			 $8,000..
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the amendments made by
			 subsections (b) and (c) of section 11 of the Worker, Homeownership, and
			 Business Assistance Act of 2009.
			
